Citation Nr: 1708058	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-36 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial, compensable rating for service-connected bilateral hearing loss.

2. Entitlement to an effective date for the grant of service connection for acne (claimed as chloracne), prior to March 27, 2007.

3. Entitlement to an increased rating in excess of 30 percent for acne (claimed as chloracne).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1962 to June 1964 and from April 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In a May 2016 decision, the Board remanded the increased rating claim for bilateral hearing loss for additional development, which has been completed.

In October 2015, service connection was granted for acne and acne scars of the back.  This represents a full grant of the benefit sought with respect to the issue of entitlement to service connection for acne, and accordingly, this issue is no longer before the Board. 

By way of background, the Board's May 2016 remand found that the Veteran filed a Notice of Disagreement (NOD) with the effective date assigned for the grant of service connection for acne, and requested that the RO issue a Statement of the Case (SOC).  Thereafter, the RO issued an SOC in June 2016.  The Board construes the Veteran's July 2016 VA Form 21-0958, as a timely substantive appeal submitted in lieu of a VA Form 9.  See 38 C.F.R. § 20.202 (2016).  It is clear that the Veteran intended to continue his appeal with respect to the earlier effective date issue, and that the statement was received within 60 days of the SOC on this matter. Thus, the issue of entitlement to an earlier effective date for acne is properly before the Board for adjudication, as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The issue of entitlement to an increased rating in excess of 30 percent for acne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran has no more than level I hearing in the right ear. 

2. The Veteran has no more than level II hearing in the left ear.

3. In the July 2004 rating decision, the RO denied the Veteran's application to reopen the claim of entitlement to service connection for acne.  The Veteran did not appeal the decision or submit any new and material evidence within one year following the decision. 

4. The claim upon which the grant of entitlement to service connection for acne was based was filed on March 27, 2007, and no document that can be construed as a claim for entitlement to service connection for this disability was received between the prior final denial and this date.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The criteria for entitlement to an effective date earlier than March 27, 2007, for the grant of service connection for acne have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VA satisfied its duty to notify the Veteran.  The record reflects that prior to the initial adjudication of the Veteran's increase rating claim in May 2008, the RO mailed the Veteran a February 2008 notice letter fully addressing all notice elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  With respect to the issues of entitlement to an earlier effective date for the grant of service connection for acne, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of VA's notification requirements with regard to these claims on appeal is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records, as well as Social Security Administration records.

The Veteran was afforded a VA audiological examinations in April 2008 and September 2016.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The opinion and conclusion of an examination are adequate when the examiner supports the conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Id.  Additionally, an audiological examination must address the Veteran's functional loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the VA audiological results reflect that the examinations were based on review of the Veteran's symptoms and complaints and discussed his hearing loss in relation to the pertinent rating criteria, and are thus adequate for adjudication purposes.  The examiners also performed a thorough audiological examination and prepared examination reports providing puretone thresholds and Maryland CNC speech recognitions scores used to evaluate service-connected hearing loss under 38 C.F.R. § 4.85.  Thus, the examinations are adequate. 

The Board also finds that the AOJ has substantially complied with the Board's May 2016 remand directives.  In September 2016, the AOJ afforded the Veteran an additional audiological examination to assess the current severity of his bilateral hearing loss.  As discussed above, that examination is adequate.  Therefore, the Board finds that the AOJ has complied with the May 2016 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998). 

Moreover, the evidence of record does not indicate that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in September 2016.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007) (mere passage of time, as opposed to evidence or allegation of a worsening disability, does not warrant provision of new medical examination).

Thus, there is sufficient evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).  Neither the Veteran nor his representative identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

Law and Analysis

Bilateral Hearing Loss

The Veteran seeks an increased evaluation for his service-connected bilateral hearing loss.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is necessary to consider the complete medical history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007)

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes eleven (11) auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  

For VA purposes, VA audiological evaluations must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85 (b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85 (d).

Regulations also provide that in cases of exceptional patterns of hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher Roman numeral.  That designated Roman numeral shall be evaluated at the next highest Roman numeral.  Each ear shall be evaluated separately.  38 C.F.R. § 4.86 (a).

The Veteran underwent a VA audiological examination in April 2008.  He reported difficulty hearing, a gradual decrease in hearing, and constant tinnitus in both ears since 1969.  He denied having ear surgery, ear pain, drainage, and a family
history of hearing loss.  The Veteran reported that he occasionally felt anxious and off-balance but he denied experiencing vertigo.  Audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
50
40
LEFT
20
20
40
85
85

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The examiner diagnosed mild to moderately severe sensorineural hearing loss.

Given the average pure tone thresholds, 38 in the right ear and 58 in the left ear, the mechanical application of the above results compels a numeric designation of I in the right ear and II in the left ear under Table VI.  Under Table, the designation of I in the right ear and II in the left ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100. 

The April 2008 audiological testing results also do not meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 as the evaluation at each of the four specified frequencies is not 55 decibels or more; and while the puretone thresholds are less than 30 decibels at 1000 Hertz in both ears, they are not 70 decibels or more at 2000 Hertz in either ear.  

Following the Board's May 2016 remand, the Veteran was afforded a new VA audiological examination in September 2016, indicating pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
65
55
LEFT
10
25
70
90
80

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  With regard to the Veteran's functional hearing loss, the Veteran reported that his hearing was
getting worse, that he was having great difficulty hearing speech in groups and
background noise.  Thus, the examiner determined that the Veteran's hearing loss impacted ordinary conditions of daily life, including his ability to work.  See Martinak, 21 Vet. App. 447.  

Taking the Veteran's average pure tone thresholds, 48 in the right ear and 66 in the left ear, and the speech recognition scores, yields a value of I and II in the right and left ears, respectively, according to Table VI.  When those values are applied to Table VII, it is apparent that the noncompensable evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85. 

Moreover, none of the audiological findings qualify as an exceptional pattern of hearing under 38 C.F.R. § 4.86, as the Veteran at no point had puretone thresholds of 55 decibels or more at each of the four specified frequencies or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  The Board finds that a compensable evaluation for bilateral hearing loss is not warranted.  
The claims file does not contain any treatment records that have audiological findings that would merit a compensable evaluation under 38 C.F.R. § 4.85 or § 4.86.  While the Veteran has sought VA treatment for hearing loss, the audiology consultations consist of hearing aid fitting and maintenance.  These audiology consultations do not include audiological testing results.  

Based upon the evidence of record, the Veteran does not meet the criteria for a compensable rating under 38 C.F.R. § 4.85.  Applying the numerical values from the April 2008 and September 2016 audiological examinations to the tables outlined in 38 C.F.R. § 4.85 reveals that the current noncompensable rating is appropriate. The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss; however, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a disability rating in excess of the noncompensable rating he has been assigned.  See Lendenmann, 3 Vet. App., 345.  To that end, the Veteran's assertions as to the severity of his bilateral hearing loss, though competent and credible, are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a compensable rating.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, the examination reports documented above also noted and considered the Veteran's report of the impact his hearing loss had on his ordinary conditions of life including his ability to work.  See Martinak, 21 Vet. App. 447.  Accordingly, the Board finds that the preponderance of the evidence is against an increased schedular rating.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's hearing loss.  However, the Board finds that, here, there is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's hearing loss, including all of the symptoms referenced above, are contemplated by the schedular criteria set forth in Diagnostic Codes 6100. 

Moreover, the Board acknowledges the Veteran's subjective symptomatology and statements pertaining to functional effects of hearing impairment, including that he was having great difficulty hearing speech in groups and background noise.  However, as explained recently by the Court in Doucette v. Shulkin, __ Vet.App. __, ___,  2017 WL 877340 at *3 (Mar. 6, 2017), "[i]n light of the plain language of §§ 4.85 and 4.86, as well as the regulatory history of those sections,  . . . the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure." 
  
Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor does the record otherwise suggest, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400. 

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, among other things, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151 , 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015. Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.

The Veteran asserts that he is entitled to an effective date prior to March 27, 2007, for the grant of service connection for acne.  He contends that his original claim was received on September 29, 1994.  See July 2016 NOD.  The Board notes that that the Veteran's contentions regarding an earlier effective date are properly before the  Board, as the Court has held that a direct appeal of an effective date decision is an appropriate procedure for asserting entitlement to an earlier effective date based on a prior pending claim.  Ingram v. Nicholson, 21 Vet.App. 232, 240-41 (2007).

In an August 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for acne.  The Veteran appealed the denial to the Board and his claim was denied in December 1997.  In May 1998, he moved for reconsideration of the Board's decision; however, his motion for reconsideration was also denied.  Thereafter, the Veteran did not pursue an appeal to the Court, and, as such, the Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (a).

In March 2004, the Veteran sought to reopen his claim of entitlement to service connection for acne.  The claim was denied in an July 2004 rating decision. The Veteran neither appealed the decision nor submitted new and material evidence within one year following the decision; therefore, the July 2004 rating decision is final.  38 U.S.C.A. §§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

On March 27, 2007, the Veteran filed an informal claim to reopen his claim of entitlement to service connection for acne.  Generally, when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied, VA cannot assign an effective date earlier than the date of receipt of the application to reopen.  See 38 U.S.C.A. § 5110 (a); see also 38 C.F.R. § 3.400 (r) (effective date of reopened claim is date of receipt of claim or date entitlement arose, whichever is later); Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file that could be interpreted to be a formal or informal claim for benefits. See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1 (p); 3.155.  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155 (a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

Although the Board is sympathetic to the Veteran's contention that he should be awarded service connection effective as of the date of his original claim in September 1994, as he asserts that he has suffered from this condition since that time, the Board is bound by the applicable statutes and regulations.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  In that regard, to the extent that the Veteran contends that the effective date should be based on the date entitlement arose, the regulations make clear that whether the grant of service connection was based on a claim or an application to reopen, the effective date is the date of the claim or the date entitlement arose, whichever is later, and the date entitlement arose therefore cannot warrant an earlier effective date.  38 C.F.R. § 3.400(b)(2)(ii), (r).  As noted above, a review of the claims file establishes that the Veteran filed an informal claim for reopening on March 27, 2007. 
 
Although, the record contains correspondence from the Veteran between the July 2004 final denial and the March 2007 claim, there is no evidence that can be construed as a claim dated between this final denial and the reopened claim filed on March 27, 2007.  Accordingly, March 27, 2007, is the proper effective date and an earlier effective date is not warranted for the award of entitlement to service connection for acne.

For the foregoing reasons, the preponderance of the evidence is against an earlier effective date for the grant of service connection for acne.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an initial, compensable rating for service-connected bilateral hearing loss is denied.

Entitlement to an effective date for the grant of service connection for acne, prior to March 27, 2007, is denied.



REMAND

An October 2015 rating decision granted entitlement to service connection for acne.  Although the Veteran filed an NOD with the effective date assigned for the grant of service connection that same month, within one year of the rating decision the Veteran also filed an NOD with respect to the assigned disability rating, namely in July 2016.  However, no SOC has been promulgated on the issue of entitlement to an increased rating.  Consequently, the Board is obligated to remand this issue to the RO for the issuance of an SOC and notification of the Veteran's appellate rights.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue a statement of the case (SOC) addressing the issue of entitlement to an increased rating in excess of 30 percent for acne. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal. 
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


